Citation Nr: 9931035	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-31 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy secondary to Agent Orange exposure during service.

2.  Entitlement to service connection for the loss of 
multiple teeth secondary to medication for service-connected 
post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to 
August 1970.

This appeal arises from a September 1997, Department of 
Veterans Affairs Regional Office (VARO), Albuquerque, New 
Mexico, rating decision which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for 
peripheral neuropathy secondary to Agent Orange exposure 
during service, and denied his claim for service connection 
for the loss of several teeth secondary to medication for 
service-connected post traumatic stress disorder.

The Board remanded the appellant's claim in a November 1998 
decision for a Travel Board hearing.  The requested hearing 
was conducted in March 1999.  


FINDINGS OF FACT

1.  The appellant served on active duty from December 1965 to 
August 1970.

2.  Competent medical evidence does not indicate that the 
appellant has tooth loss as the result of medications for his 
service-connected post traumatic stress disorder.

3.  Competent medical evidence does not indicate that the 
appellant has peripheral neuropathy secondary to herbicide 
exposure.



CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for tooth 
loss secondary to medication for service-connected post 
traumatic stress disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.310, 3.381 (1999).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
peripheral neuropathy secondary to Agent Orange exposure.  
38 U.S.C.A. § 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for peripheral 
neuropathy and tooth loss due to medication for his service-
connected post traumatic stress disorder.  Under pertinent law 
and VA regulations, service connection may be granted if 
either disability was incurred or aggravated during service; 
or if acute and subacute peripheral neuropathy was manifested 
to a compensable degree within one year of exposure to an 
herbicide agent; or if he has tooth loss which is proximately 
related to his service-connected post traumatic stress 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(e), 3.310, 3.381 (1999). 

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, a disability during service may 
be verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical diagnosis; 
and, where an opinion is used to link the current disorder to 
a cause or symptoms during service, a competent opinion of a 
medical professional is required.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  As will be explained below, it is found that 
the appellant's claim for entitlement to service connection is 
not well grounded.

The Board will first review the appellant's pertinent medical 
history regarding his claimed disabilities.

The appellant's January 1963 military enlistment examination 
for the Army National Guard reported no missing teeth or 
additional dental defects or diseases.  His July 1963 military 
separation examination reported missing teeth numbers 1, 16, 
17, and 32.  His December 1965 military induction examination 
for his period of active duty did not indicate missing teeth.  
Dental records noted missing teeth in June 1966, heavy 
calculus and poor oral hygiene.  His August 1966 military 
separation examination for his period of active duty reported 
missing teeth numbers 1, 16, 17, and 32.  In September 1969, 
he underwent excision of a peripheral nerve neuroma, right 
leg.  The diagnosis was neuroma, superficial branch of the 
right peroneal nerve. 

An April 1970 military orthopedic treatment entry reported 
that the appellant complained of hypesthesia of the radial 
area of his left hand, with weakness of the thenar muscles and 
swelling and tingling of his left wrist.  The provisional 
diagnosis was carpal tunnel on the left.  However, the 
appellant had good range of motion of the wrist and elbow.  He 
had decreased sensation to pinprick on the dorsal radial 
aspect of the left wrist and volar surface of the left thumb.  
He also had decreased sensation to pinprick over the volar 
surface of the right index finger.  The impression was 
deferred, but the examiner expressed doubt that the appellant 
had carpal tunnel syndrome, rule out tendonitis and early 
rheumatoid.  A cast was applied for 2 weeks to rule out carpal 
tunnel.  The appellant then showed numbness and weakness of 
the left ring and small finger in May 1970.  The impression 
was of possible obstruction at the neck or shoulder.  
Treatments were discontinued due to non-attendance.  

His April 1970 ETS physical examination reported missing teeth 
numbers 1, 16, 17, and 32, and noted that 2, 18 and 31 were 
restorable.  His neurologic evaluation was normal. 

An April 1977 employment disability report indicated that the 
appellant complained of occasional intermittent numbness 
involving his arms and legs.  An appointment was made with a 
neurologist for verification of status of the central nervous 
system and arrangements were made for instruction in an 
immobilization program for the neck and back.  The examiner 
found numbness in the appellant's arms and legs.  He reported 
that his findings were not consistent with any one neurologic 
condition, and he suspected they were on the basis of muscle 
and ligament involvement.  

A September 1977 VA examination was negative for any 
complaints or findings referable to peripheral neuropathy or 
tooth loss.

A September 1977 VA examination was negative for any 
complaints or findings referable to tooth loss or to 
peripheral neuropathy.  A September 1980 VA examination for 
possible exposure to toxic chemicals was conducted.  The 
appellant had no gross lesions and his tongue was midline.  
Good dental hygiene was reported.  
No peripheral neuropathy was reported.  

Post service VA outpatient treatment records beginning in 1982 
show that the appellant was followed for multiple sclerosis.  
Entries reflect complaints of numbness involving the legs and 
trunk.  Initial impressions transverse myelitis at the low 
thoracic level- suspect viral or vasculitis etiology.  
Subsequently, his symptoms were "probably" etiologically 
related to multiple sclerosis.  He continued to be followed 
for his probable multiple sclerosis. 

A VA neurological examination was conducted in December 1984.  
A history of 4 episodes of bilateral leg weakness and numbness 
was indicated.  The impression was of status post fracture of 
the right fibula secondary to a gunshot wound in Vietnam, and 
a history of four episodes of numbness and some weakness in 
his legs of uncertain etiology.  The examiner questioned the 
diagnosis of multiple sclerosis.  

Records from Lovelace Medical Center show that the appellant 
was evaluated in May 1988 regarding new symptoms.  The 
examiner reported that his impression was "[o]verall, I find 
no decline in his neurologic examination from earlier 
examination.  I see no evidence of a clinical recurrence of 
his multiple sclerosis."  "[C]ertainly, the tingling 
symptoms he has been having with the neck flexion are 
suggestive of a Lhermitte's sign, and this could be suggestive 
either of some cervical cord compression, or can be seen in 
multiple sclerosis.  If this is multiple sclerosis he has not 
had any similar Lhermitte's symptoms in the past, and this 
might represent an exacerbation of the multiple sclerosis in 
relationship to the trauma.  Multiple sclerosis exacerbations 
are reported in relationship to various trauma, surgery, 
etc." In an August 1988 follow-up report, the examiner noted 
that following an auto accident in which the appellant 
reinjured his shoulder, he subsequently complained of neck 
pain with tingling and numbness into his shoulders, arms and 
down his back and legs, had shown no evidence of reoccurrence 
of multiple sclerosis. His multiple sclerosis was still 
considered to be inactive in November 1989.  

Subsequent VA medical records show treatment for transverse 
myelitis, multiple sclerosis, cervical disc fusion, chronic 
illness behavior, and post traumatic stress disorder.  
Diagnoses also included, in pertinent part, peripheral 
neuropathy secondary to multiple sclerosis.  The appellant's 
medications included Amitriptyline, Cyclobenzapirne, 
Flurbiprofen, Hydroxyzine, Sertraline, Hydrocortisone, Tears 
Naturale drops, Clotrimazole, and Baclofen.

A VA Agent Orange screening examination was conducted in 
January 1992.  The appellant claimed that he was in all over 
South III Corp and North aspect IV Corp.  He claimed that he 
witnessed helicopters going over spraying defoliant, and that 
the spray contacted his arms and back.  He reported that 1 
year after Vietnam he developed multiple areas of numbness and 
was diagnosed as having peripheral neuropathy.  He claimed 
that he was diagnosed as having multiple sclerosis in 1968.  
No findings referable to peripheral neuropathy were assessed.  
The appellant was scheduled for follow up in ortho, dental, 
rehab, neuro, and optometry.

A VA peripheral nerves examination was conducted in July 1992.  
An electromyelogram reported normal nerve conduction 
velocities in the peroneal and sural nerves of the right lower 
extremity.  An EMG was normal except that he had no voluntary 
recruitment in the anterior tibial segment of the peroneal 
nerve.  The impression was of right ankle fracture with right 
foot drop, with history of osteomyelitis, currently without 
infection.  

The appellant was granted entitlement to service connection 
for post traumatic stress disorder, evaluated as 70 percent 
disabling, in a May 1993 rating decision.

March 1995 hospitalization records indicate that the appellant 
received complete dislodgment of his left upper incisor (tooth 
#9) during laryngoscopy.

A July 1995 VA treatment entry reflects that gingival disease 
was present.  There were no additional loose teeth.  An August 
1996 entry noted that most teeth had been removed.  

A VA peripheral nerves examination was conducted in November 
1996.  The examiner reviewed the appellant's medical history.  
The opinion was that the appellant had multiple sclerosis, in 
remission since 1991.  The examiner indicated that multiple 
sclerosis does not cause a peripheral neuropathy; that while 
the appellant had no official nerve conduction studies, his 
sensory examination did not document a peripheral neuropathy; 
and that "[i]f he had a peripheral neuropathy, I would 
especially expect first dorsal interosseous to be abnormal 
with denervation potential or neuropathic units.  In my 
opinion, I do not see that he had peripheral neuropathy 
secondary to Agent Orange."

A VA examination was conducted in December 1996.  The examiner 
observed that the appellant had significant loss of teeth.  
The appellant reported that he had been unable to wear a 
prosthesis and, therefore, ate a great deal of soft foods.  
However, the examiner noted that he did not appear to be 
undernourished.  No complaints or findings referable to 
peripheral neuropathy were indicated.

A March 1997 treatment psychiatric treatment entry noted that 
the appellant was edentulous with extra tongue movements.  

A VA miscellaneous neurological disorders examination was 
conducted in September 1997.  No findings referable to 
peripheral neuropathy were indicated.  Although the appellant 
was noted to be edentulous, which probably contributed to 
extra tongue movements, the examiner made no findings 
referable to etiology.  The appellant's medications included 
Glyburide, Baclofen, Lovastatin, Fluoxetine, Gabapenitn, and 
Lansoprazole.  In the past, the appellant was noted to have 
been on Famotidine, Inderal, Tylenol #3, Schick, and Vicodin.  
He had also taken Lithium intermittently since 1994, Trazodone 
since June of 1997, and Amitriptyline since 1993.

Subsequent VA medical records show evaluation and treatment 
for symptoms including pain and numbness.  Impression included 
chronic progressive multiple sclerosis, grand mal seizures, a 
"movement disorder" and peripheral neuropathy secondary to 
diabetes mellitus. 

At his November 1998 hearing at the RO, the appellant 
testified to his belief that that he had lost multiple teeth 
as the result of medication for post traumatic stress 
disorder; that his last tooth had been removed the month 
before; and that he had no other teeth.  He also testified, 
regarding his claim for peripheral neuropathy, that he had 
lesions on his leg during service for which he had surgery; 
that since then, he had had "all types of problems with 
peripheral neuropathy in his legs again"; and that he was 
told by his doctors that peripheral neuropathy was now causing 
pain in his arms.

At his March 1999 Travel Board hearing, the appellant again 
testified as to his belief that the neuroma in service was the 
first sign of peripheral neuropathy; that he now had 
peripheral neuropathy in his arms as well; that his tooth loss 
was due to Amitriptyline and Baclofen; that Baclofen was taken 
for his multiple sclerosis symptoms and nerves; that the 
medication caused dry mouth; and the dry mouth made his tooth 
sockets sensitive, for which he drank fluids.  He testified 
that "[n]obody ever told him that this was going to cause dry 
mouth and ruin my teeth."  However, he claimed that a doctor 
did tell him that the dry mouth was ruining his teeth while he 
was hospitalized in March 1995.  

1.  Entitlement to service connection for peripheral 
neuropathy, secondary to Agent Orange exposure during 
service.

The regulations pertaining to Agent Orange exposure were 
expanded to include all herbicides used in Vietnam, and 
stipulate the diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  38 C.F.R. § 3.309(e) (1999).  The specified diseases 
are chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and soft 
tissue sarcoma.  Id.  Regarding chloracne, and acute and 
subacute peripheral neuropathy, regulations only provide a 
presumption of service connection if the disease is manifested 
within a year of service.  38 C.F.R. § 3.307(a)(6) (1999).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (1999).  If a veteran who served 
in Vietnam during the Vietnam era develops a disease listed as 
associated with Agent Orange exposure, exposure to Agent 
Orange will be presumed.  38 C.F.R. § 3.307(6)iii (1999).  

The Board finds that the claim for service connection for 
peripheral neuropathy is not plausible.  There is no medical 
evidence of an acute and subacute peripheral neuropathy during 
service or within one year of service.  The appellant's 
service medical records are entirely negative for peripheral 
neuropathy.  Although he underwent excision of a neuroma the 
peroneal nerve during service, no diagnosis of peripheral 
neuropathy was made.  The service medical records also show 
that he was evaluated for hypesthesia involving the upper 
extremities, but, again, while various diagnoses were 
considered, no diagnosis of peripheral neuropathy was made.  

The post- service medical records reflect extensive evaluation 
and treatment for numerous complaints of numbness involving 
the arms and legs, but these symptoms have not been attributed 
to acute and subacute peripheral neuropathy.  Beginning many 
years after service, the appellant was found to suffer from 
peripheral neuropathy secondary to intercurrent disease, 
namely, diabetes mellitus.  As to the other post- service 
diagnoses, these have included possible carpal tunnel, 
multiple sclerosis, encephalopathy, transverse myelitis, post- 
operative cervical spine disability and spinal compression and 
obstructions.  Of particular note, a VA examiner, in a 
November 1996 VA peripheral nerves examination report, 
specifically found that even if the appellant had peripheral 
neuropathy, it was not secondary to Agent Orange.  

The Board finds that there is no medical evidence of the 
existence of peripheral neuropathy during service during.  Any 
peripheral neuropathy that may exist was first shown many 
years after service, and, according to the medical evidence, 
this is not acute and subacute peripheral neuropathy, but is 
due to intercurrent disease, namely diabetes mellitus.  In so 
finding, the Board places emphasis on the appellant's service 
medical records, which are negative for diagnosis of 
peripheral neuropathy, and post- service medical records, 
which simply shows that any peripheral neuropathy was not 
present until many years after service and was unrelated to 
the appellant's exposure to Agent Orange.

The Board has considered the statements of the appellant 
claiming that he has peripheral neuropathy as the result of 
exposure to Agent Orange.  However, as the appellant is a 
layman, his contentions are not probative, as he is not 
competent to provide a medical diagnosis or opinion on 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
mentioned, the appellant does not have a diagnosis of a 
peripheral neuropathy presumed to be related to Agent Orange 
exposure, and any finding of peripheral neuropathy has been 
attributed to other disorder and made years after service.

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

2.  Entitlement to service connection for loss of teeth 
secondary to post- traumatic stress disorder treatment.

Although no missing teeth were noted on the appellant's 
military enlistment examination for active duty in December 
1965, it is clear from prior his military training records 
that he was missing teeth numbers 1, 16, 17 and 32 when he 
entered active service in 1965 and when he was separated from 
the service in 1970.  38 C.F.R. §§ 3.381(d), 4.150 (1999).  At 
the present time, he is edentulous.  He believes that his 
tooth loss over the years was caused by the medication he has 
been prescribed for PTSD treatment.  However, there is no 
medical opinion that his tooth loss was caused by medication 
taken for service-connected post traumatic stress disorder. 

The appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the appellant claims that his tooth loss is the 
result of medication taken for his service-connected post 
traumatic stress disorder, his assertions of a medical 
diagnosis and opinion on causation alone are not probative.  
See also, Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  

Since there is no objective medical evidence to establish that 
the appellant currently has tooth loss as the result of 
medication taken for his service-connected post traumatic 
stress disorder, and, as the Court has held, "[i]n the absence 
of competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or continuity 
of symptomatology, a claim is not well grounded."  Chelte, 10 
Vet.App. 268 (1997); Brammer, 3 Vet.App. 223 (1992), Rabideau, 
2 Vet.App. 141 (1992).  Therefore, the Board finds that the 
appellant's claim is not well-grounded and is accordingly 
denied.

VARO has fulfilled its obligation under section 5103(a) in 
its Statement and Supplemental Statements of the Case, in 
which the appellant was informed that the reason for the 
denial of his claim was that there was no objective medical 
evidence to substantiate that he currently has tooth loss as 
the result of his service-connected post traumatic stress 
disorder.


ORDER

Having found the claim for entitlement to service connection 
for peripheral neuropathy secondary to Agent Orange exposure 
not well grounded, the appeal is denied. 

Having found the claim for entitlement to service connection 
for tooth loss secondary to medication for service-connected 
post traumatic stress disorder not well grounded, the appeal 
is denied. 


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

